DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 9-20 in the reply filed on 1/29/2021 is acknowledged.  The traversal is on the ground(s) that claim 1 has been amended to include the distinct features from group II.  This is found persuasive and the restriction requirement is withdrawn.  All claims are being examined on their merits.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 2019/0083801, hereinafter “Yang”).
In regards to claim 15, Yang discloses a leadless cardiac pacemaker (Fig. 1A) comprising a housing (30); two or more electrodes (42 and 24); a controller disposed within the housing and operably coupled to the two or more electrodes (par. 0030), the controller configured to: sense activation of the 
In regards to claim 16, the device comprises one or more fixation elements (e.g., elements 52) secured relative to the housing configured to fix the device relative to the tricuspid valve (par. 0074).
In regards to claim 17, the controller is configured to deliver pacing pulses at an energy level sufficient to activate the His bundle (par. 0074).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 2, 4-14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Hastings et al. (US 2009/0204170, hereinafter “Hastings”).
In regards to claims 1, 2, 8, 9, 13, and 18, Yang discloses the essential features of the claimed invention including a leadless cardiac pacemaker (Fig. 1A) comprising a housing (30); two or more electrodes (42 and 24); a rechargeable power supply (par. 0101); a controller disposed within the housing and operably coupled to the two or more electrodes (par. 0030), the controller configured to: sense activation of the atrium of the patient's heart via two or more of the electrodes (par. 0106); deliver pacing therapy via two or more of the electrodes to a ventricle of the patient's heart by pacing the bundle of His in the patient's right atrium atrioventricular septum (par. 0074), and utilize supplied power for a rechargeable power source (par. 0101).  Yang does not disclose a loop antenna having two or more loops extending from the housing and convertible between a collapsed configuration for delivery and expanded configuration for deployment in which the loop fits within an atrium.  However, Hastings teaches disclose a loop antenna having two or more loops (Figs. 3A-4B and 7) extending from the housing and convertible between a collapsed configuration for delivery and expanded configuration for deployment (Figs. 5-6) in which the loop is sized to fit within an atrium (par. 0067) to provide the predictable results of achieving a larger surface area for the antenna that has greater coupling to the transmit antenna (par. 0018).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a loop antenna having two or more loops extending from the housing and convertible between a collapsed configuration for delivery and expanded configuration for deployment in which the loop is sized to fit within an atrium to provide the predictable results of achieving a larger surface area for the antenna that has greater coupling to the transmit antenna.  The examiner is considering Yang’s disclosure of positioning the device “along the tricuspid valve annulus” indicates that the device is capable of at least partial placement “in a tricuspid 
In regards to claims 4 and 11, Yang discloses the device comprises a fixation element (e.g., elements 52) relative to the tricuspid valve (par. 0074).
In regards to claims 5, 7, 10, 12, 19, and 20, Hastings discloses the loop structure comprises one or more fixation features for anchoring the loop structure (300/400) that also serve as a support structure for the two or more windings and includes a shape memory alloy (par. 0123) to provide the same predictable results set forth above.
In regards to claims 6 and 14, Yang discloses the essential features of the claimed invention except for a surface treatment configured to encourage endothelialization.  However, Hastings teaches a leadless pacing device comprising a surface treatment configured to encourage endothelialization (par. 0129) to provide the predictable results of reducing the likelihood of thromboembolism and reduce threshold energy (par. 0129).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a surface treatment configured to encourage endothelialization to provide the predictable results of reducing the likelihood of thromboembolism and reduce threshold energy.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bornzin et al. (US 2013/0116740) and Li et al. (US 2020/0101300) are other examples of leadless His bundle pacers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688.  The examiner can normally be reached on M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W KAHELIN/               Primary Examiner, Art Unit 3792